 



Exhibit 10.10.4
AMENDMENT NO. 4
TO
TRINITY INDUSTRIES, INC.
1998 STOCK OPTION AND INCENTIVE PLAN
     WHEREAS, TRINITY INDUSTRIES, INC. (the “Company”) adopted the TRINITY
INDUSTRIES, INC. 1998 STOCK OPTION AND INCENTIVE PLAN (the “Plan”); and
     WHEREAS, pursuant to Section 22 of the Plan, the Board reserved the right
to amend any provision of the Plan; and
     WHEREAS, the Board has determined that it is appropriate to amend
Section 25 of the Plan to allow greater flexibility for Participants who are
subject to tax withholding obligations related to Awards under the Plan;
     NOW, THEREFORE, the Plan is amended as follows:
I.
     Section 25 of the Plan is amended by adding a new paragraph (c) and (d) to
read as follows:
     “(c) With respect to any Award, other than a Stock Option award, unless the
Committee shall otherwise determine, the recipient of the Award may elect to
provide for withholding of federal, state and local taxes and federal payroll
taxes at a rate up to the maximum marginal rate for such taxes, in addition to
withholding for such taxes required under Section 25(a) above. Any such
additional tax withheld at the election of the recipient shall be satisfied
either (a) by payment by the recipient to the Company of an amount of such
withholding obligation in cash; (b) in the case of cash Awards, through
retention by the Company of cash equal to the amount of the additional
withholding requested; or (c) in the case of Awards deliverable in Shares,
through retention by the Company of a number of Shares having a Fair Market
Value equal to the amount of the additional withholding requested. The cash
payment or amount equal to the Fair Market Value of the Shares so withheld, as
the case may be, shall be remitted by the Company to the appropriate taxing
authorities. The Committee may determine from time to time the time and manner
in which the recipient may elect to satisfy such additional withholding
requested by either the Cash Method or the Share Retention Method.”
     “(d) With respect to Stock Option awards, unless the Committee shall
otherwise determine, the Participant may elect to provide for withholding of
federal, state and local taxes and federal payroll taxes beyond the withholding
for such taxes as required under Section 25(a) above up to the maximum marginal
rate for such taxes. Any such additional tax withheld shall be satisfied, at the

 



--------------------------------------------------------------------------------



 



election of the recipient of the Stock Option award, either (a) by payment by
the recipient to the Company of an amount of such withholding in cash or
(b) through delivery to the Company of a number of Shares that have been owned
for at least six months having a Fair Market Value equal to the amount of the
additional withholding requested. The cash payment or amount equal to the Fair
Market Value of the Shares so withheld, as the case may be, shall be remitted by
the Company to the appropriate taxing authorities. The Committee may determine
from time to time the time and manner in which the recipient may elect to
satisfy any such additional withholding by the delivery of either cash or
shares. Notwithstanding the foregoing, in the event a recipient of a Stock
Option award elects to provide for additional withholding, as described above,
and the Committee determines, in its sole discretion, that such additional
withholding would result in (i) a modification of the recipient’s Stock Option
award and (ii) a violation of Section 409A of the Code, and as a result, such
Stock Option award would be subject to the taxes described in Section 409A(a)(1)
of the Code, no additional withholding shall be permitted with respect to such
Stock Option award.
II.
     In all other respects, the terms of the Plan are ratified and confirmed.
     Executed this                                         day
of                                        , 2005.

              TRINITY INDUSTRIES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 